Exhibit 10.23
LPL FINANCIAL CORPORATION
EXECUTIVE SEVERANCE PLAN
Introduction
     The purpose of Plan is to enable the Company and its subsidiaries to offer
a form of protection to members of the Executive Management Committee in the
event their employment with the Company or a subsidiary terminates.
     Accordingly, the Board has adopted the Plan effective on the Effective Date
as herein defined, for selected members of the Executive Management Committee in
an effort to assist in replacing the loss of income caused by a termination of
employment under the circumstances described herein.
     The Plan supersedes any severance plans, policies and/or practices of the
Company and any subsidiary in effect for employees who participate in the Plan.
The Severance Benefits payable under this Plan apply to Qualifying Terminations
on and after the Effective Date.
     The Plan is intended to alleviate some of the financial hardship that
Eligible Employees may experience when their employment is terminated for a
reason covered by the Plan. In essence, the Severance Benefits are intended to
be supplemental unemployment benefits. The Severance Benefits are not intended
as deferred compensation and no individual shall have a vested right in such
benefits.
     The Company, as the Plan sponsor, has the sole discretion to determine
whether an employee may be considered eligible for Severance Benefits under the
Plan. All actions taken by the Company shall be in its role as the sponsor of
the Plan, and not as a fiduciary. Nothing in the Plan will be construed to give
any employee the right to receive severance payments, except as set forth
herein, or to continue in the employment of the Company or any of its
subsidiaries. The Plan is unfunded, has no trustee, and is administered by the
Compensation Committee of the Board (or such other committee appointed by the
Board for purposes of administering the Plan). The Plan is intended to be an
“employee welfare benefit plan” within the meaning of section 3(1) of ERISA and
it shall be administered as a top hat plan that is exempt from the substantive
requirements of ERISA.
     All capitalized terms in this Introduction shall have the meaning ascribed
to them in Article 2 below.
Article 1. Establishment, Term and Purpose
     1.1 Establishment of the Plan. The Company hereby establishes an executive
severance plan to be known as the “LPL Financial Corporation Executive Severance
Plan.”
     1.2 Term of the Plan. The Plan, as set forth herein, will commence on the
Effective Date and will continue until terminated or amended by action of the
Board or the Committee in accordance with Section 12.6.

1



--------------------------------------------------------------------------------



 



     1.3 Purpose of the Plan. The purpose of the Plan is to provide Eligible
Employees Severance Benefits in the event of a Qualifying Termination.
Article 2. Definitions
     Whenever used in the Plan, the following terms shall have the meanings set
forth below and, when the meaning is intended, the initial letter of the word is
capitalized:
     2.1 “Accrued Compensation” means (i) the Participant’s Base Salary paid
through the Participant’s Separation Date; (ii) reimbursement for reasonable
business expenses incurred in the ordinary course of the Participant’s duties
prior to the Participant’s Separation Date and in accordance with Company
policies; provided claims for such reimbursement are submitted to the Company
within 60 days following the Participant’s Separation Date; and (iii) such
employee benefits, if any, as to which the Participant may be entitled under the
Company’s employee benefit plans.
     2.2 “Base Salary” means the Participant’s annual base salary in effect on
the Separation Date.
     2.3 “Beneficiary” means the Participant’s estate.
     2.4 “Board” means the Board of Directors of LPL Investment Holdings Inc.
     2.5 “Cause” means an Eligible Employee’s: (i) failure to substantially
perform his usual duties of employment with the Company (other than as a result
of an illness or injury) for a period of 10 days following notice by the Company
to the Eligible Employee of such failure; (ii) fraud, embezzlement, dishonesty
or theft related to employment; (iii) an act or acts constituting a felony, a
violation of any federal or state securities or banking laws or a misdemeanor
involving moral turpitude; (iv) willful malfeasance, willful misconduct or gross
negligence in connection with the Eligible Employee’s employment duties or any
act or omission that is injurious to the financial condition or business
reputation of the Company and its affiliates; or (v) breach of the restrictive
covenants in Sections 6.1, 6.2 or 6.3.
     2.6 “COBRA” means the Consolidated Omnibus Budget Reconciliation Act of
1985, as amended.
     2.7 “Code” means the Internal Revenue Code of 1986, as amended.
     2.8 “Committee” means the Compensation Committee of the Board, or any other
committee appointed by the Board to perform the functions of the Compensation
Committee.
     2.9 “Company” means LPL Financial Corporation or any successor thereto.
     2.10 “Effective Date” means the closing of the 2010 initial public offering
of common stock of LPL Investment Holdings Inc.

2



--------------------------------------------------------------------------------



 



     2.11 “Eligible Employee” means each member of the Executive Management
Committee who has not entered into an employment or severance contract (other
than the Plan) with the Company or an affiliate.
     2.12 “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.
     2.13 “Executive Management Committee” means executive employees of the
Company or its affiliates who are designated by the Board as members of such
committee.
     2.14 “Good Reason” shall mean only the occurrence, without the
Participant’s express written consent (which may be withheld for any or no
reason) of any of the events or conditions described herein, provided that, the
Participant gives written notice to the Company of the occurrence of Good Reason
within ninety (90) days following the date on which the Participant first knew
or reasonably should have known of such occurrence and the Company shall not
have fully corrected the situation within thirty (30) days following such
notice. The following occurrences shall constitute Good Reason for purposes of
this Plan: (i) a material reduction in the Participant’s Base Salary unless such
reduction is consistent with reductions made in the applicable annual base
salaries of other similarly situated employees of the Company or (ii) a material
adverse change in the Participant’s title from managing director (but not
changes in functional titles); provided that “Good Reason” shall cease to exist
for an event on the ninetieth (90th) day following the date on which the
Participant knew or reasonably should have known of such event and failed to
give notice as described above or the Participant fails to terminate employment
within fourteen (14) days following the expiration of the cure period.
     2.15 “Involuntary Termination” means the termination of a Participant’s
employment by the Company for any reason other than death, Permanent Disability
or Cause.
     2.16 “Participant” means an Eligible Employee who has satisfied the
conditions for participation in Section 3 and thereby becomes eligible for
Severance Benefits under the Plan.
     2.17 “Permanent Disability” means a physical or mental incapacity or
disability of a Participant which is determined by a qualified third party
medical expert to render the Participant unable to substantially perform all of
the usual duties of employment with the Company (with reasonable accommodations
that do not cause an undue hardship) (i) for one-hundred twenty (120) days in
any twelve (12) month period or (ii) for a period of ninety (90) successive
days.
     2.18 “Plan” means this LPL Financial Corporation Executive Severance Plan,
as may be amended from time to time.
     2.19 “Proprietary Information” means trade secrets or proprietary or
confidential information of any of the Company or its affiliates, or of any
third party which any one of the Company or its affiliates is under an
obligation to keep confidential (including, but not limited to, intellectual
property rights and information related to the business of any of the Company or
its affiliates and any of their clients or representatives that (a) confers or
tends to confer a competitive advantage on any of the Company or its affiliates
or (b) that has commercial value for any of the Company or its affiliates). This
includes but is not limited to: contracts; marketing materials and business
strategies; legal information; regulatory information; product information;

3



--------------------------------------------------------------------------------



 



mark-up guidelines; client lists (including the names, addresses, telephone
numbers and account numbers of clients, the trade history with each client, and
all other information on client lists); lists of client prospects, financial
advisors, business partners, brokers and/or representatives; software programs;
software source documents, financial information and projections; and all
concepts, plans, proposals or information about current, future and proposed
business or sales.
     2.20 “Qualifying Termination” means (i) an Involuntary Termination or
(ii) a voluntary termination of the Participant’s employment for Good Reason.
     2.21 “Release” means a general release agreement which contains, among
other provisions, a general release of all claims of any kind whatsoever against
the Company and its affiliates, their officers, directors and employees, known
or unknown, as of the Separation Date.
     2.22 “Separation Date” means the Participant’s last active day of
employment with the Company.
     2.23 “Severance Benefits” means the payment of severance compensation as
provided in Section 4.2 herein.
     2.24 “Severance Period” and “Restricted Period” means one (1) year
following the Separation Date.
     2.25 “Voluntary Resignation” means any retirement or voluntary resignation
from employment other than for Good Reason.
Article 3. Participation
     3.1 Eligible Employees. Each Eligible Employee who incurs a Qualifying
Termination and satisfies the conditions of Section 3.2 shall be a Participant
and shall receive the Severance Benefits described in the Plan.
     3.2 Release. As a condition of receiving benefits hereunder, a Participant
shall be required to provide the Company with a Release. The Release shall be in
the form provided by the Company and must be executed within the time period
specified by the Company, which shall not exceed sixty (60) days following the
Separation Date. Provided that the Participant has complied in all material
respects with the terms and conditions of the Release, the Company shall provide
the Participant with the payments set forth in Section 4.2.
Article 4. Severance Benefits
     4.1 Right to Severance Benefits. An Eligible Employee shall be entitled to
receive from the Company the Severance Benefits, as described in Section 4.2, if
the Eligible Employee’s employment with the Company ends on account of a
Qualifying Termination, and the Eligible Employee executes, and does not revoke,
the Release. Eligible Employees shall not be entitled to receive Severance
Benefits if they are terminated for a reason that does not constitute a
Qualifying Termination.

4



--------------------------------------------------------------------------------



 



     4.2 Severance Benefits. In the event that a Participant becomes entitled to
receive Severance Benefits, the Company shall pay to the Participant the
following:

  (a)   the Accrued Compensation, payable in a lump sum at the Company’s next
regular payday following the sixtieth (60th) day after the Separation Date or on
such earlier date as may be required or permitted under applicable law;     (b)
  Base Salary during the Severance Period;     (c)   an amount equal to the
bonus paid (or payable) to the Participant for the most recently completed
calendar year; and     (d)   an amount equal to 100% of the premium (including
the additional amount, if any, charged for administrative costs as permitted by
COBRA) of continued health and dental plan participation under COBRA for the
Participant and for the Participant’s qualified beneficiaries (as that term is
defined under COBRA) for the one (1) year period immediately following the
Separation Date. Notwithstanding any provision herein to the contrary, the
premium payment shall be paid in a lump sum on the first business day that is
the earlier of (i) six (6) months following the Separation Date, or (ii) at such
time as otherwise permitted by law that would not result in additional taxation
and penalties under Code Section 409A.

Except as otherwise provided in Article 9 or elsewhere herein, any payments due
under this Section shall be payable in twelve (12) monthly installments during
the Severance Period in accordance with the Company’s normal payroll practices
and shall begin at the Company’s next regular payday following the sixtieth
(60th) day after the Separation Date provided that the Participant has executed
and not revoked the Release and is compliant in all material respects with the
Release terms and conditions. For the avoidance of doubt, if the Participant
does not execute a Release or if the Participant revokes an executed Release
within the time period permitted by law, the Participant shall not be entitled
to the Severance Benefits, other than the Accrued Compensation, set forth in
this Section 4.2. Except as described in this Section 4.2, neither the Company
nor any of its affiliates shall have any further obligations to the Participant
under the Plan.
     4.3 Voluntary Resignation; Termination for Death or Permanent Disability.
If an Eligible Employee’s employment terminates on account of (a) Voluntary
Resignation, (b) death, or (c) Permanent Disability, then the Eligible Employee
shall not be entitled to receive Severance Benefits under this Plan and shall be
entitled only to receive his or her Accrued Compensation. Except as described in
this Section 4.3, neither the Company nor any of its affiliates shall have any
further obligations to the Participant under the Plan.
     4.4 Termination for Cause. If an Eligible Employee’s employment terminates
on account of termination by the Company for Cause, the Eligible Employee shall
not be entitled to receive Severance Benefits and the Company shall pay the
Eligible Employee his or her Accrued Compensation. Notwithstanding any other
provision of the Plan to the contrary, if the

5



--------------------------------------------------------------------------------



 



Committee determines, at any time, that a Participant has engaged in conduct
prior to the Participant’s Separation Date that constitutes Cause, any Severance
Benefits payable or provided to the Participant under the Plan shall immediately
cease, and the Participant shall be required to return any Severance Benefits
paid or provided to the Participant prior to such determination. Except as
described in this Section 4.4, neither the Company nor any affiliate shall have
any further obligations to such Eligible Employee or Participant, as applicable,
under the Plan.
     4.5 Severance Benefits in the Event of Death. If a Participant dies while
any amount would still be payable to him or her hereunder had he or she
continued to live, all such amounts, unless otherwise provided herein, shall be
paid to the Participant’s Beneficiary within sixty (60) days from the date of
the Participant’s death.
Article 5. Code Section 4999 Excise Tax.
     Anything in this Plan to the contrary notwithstanding, in the event that it
shall be determined that any payment or benefit (including any accelerated
vesting of options or other equity awards) made or provided, or to be made or
provided, by the Company (or any successor thereto or affiliate thereof) to or
for the benefit of a Participant, whether pursuant to the terms of this Plan,
any other agreement, plan, program or arrangement of or with the Company (or any
successor thereto or affiliate thereof) or otherwise (a “Payment”), will be
subject to the excise tax imposed by Code Section 4999 or any comparable tax
imposed by any replacement or successor provision of United States tax law, then
the aggregate present value of the Payments shall be reduced (but not below
zero) to the Reduced Amount. The “Reduced Amount” shall be an amount expressed
in present value which maximizes the aggregate present value of the Payments
without causing any Payment to be subject to the deduction limitation under Code
Section 280G or the imposition of any excise tax under Code Section 4999. For
this purpose, “present value” shall be determined in accordance with Code
Section 280G(d)(4). In the event that it is determined that the amount of the
Payments will be reduced in accordance with this Section, the Payments shall be
reduced on a nondiscretionary basis in such a way as to minimize the reduction
in the economic value deliverable to the Participant. In applying this
principle, the reduction shall be made in a manner consistent with the
requirements of Code Section 409A, and where more than one payment has the same
value for this purpose and they are payable at different times, they will be
reduced on a pro-rata basis. All determinations to be made under this Section
shall be made by the nationally recognized independent public accounting firm
used by the Company immediately prior to the change in control (“Accounting
Firm”), which Accounting Firm shall provide its determinations and any
supporting calculations to the Company and the Participant within ten (10) days
of the Separation Date. Any such determination by the Accounting Firm shall be
binding upon the Company and the Participant. All of the fees and expenses of
the Accounting Firm in performing the determinations referred to in this Section
shall be borne solely by the Company.
Article 6. Restrictive Covenants
     As consideration for the Company’s offer of coverage under this Plan to
Eligible Employees and for other good and valuable consideration, during his or
her employment and upon termination of employment for any reason, each Eligible
Employee agrees to comply with the restrictive covenants contained herein. In
addition, receipt of Severance Benefits other than

6



--------------------------------------------------------------------------------



 



Accrued Compensation is expressly conditioned upon such Participant’s continued
compliance with such restrictive covenants.
     6.1 Non-Competition. During the Restricted Period, regardless of the reason
for the separation and to the extent enforceable under applicable law, an
Eligible Employee may not provide, directly or indirectly, alone or as
principal, agent, employee, employer, consultant, investor or partner of, or
assist in the management of, or provide advisory, sales, marketing, recruiting
or any other services to a business or entity that competes in any respect with
a business in which the Company and its affiliates were engaged (including,
specifically, services related to financial advisors), or any material products
and/or services that the Company or its affiliates were actively developing or
designing as of the date such Eligible Employee’s employment with the Company
terminated, provided that, prior to such termination, such Eligible Employee
knew of such other business or such material product or such service under
active development or design.
     6.2 Non-Solicitation.
     (a) During the Restricted Period, regardless of the reason for the
separation and to the extent enforceable under applicable law, each Eligible
Employee may not, directly or indirectly, solicit, persuade or induce: (i) any
financial advisor licensed with the Company or its affiliates or any clients of
such financial advisor; (ii) any financial advisor licensed with the Company or
its affiliates during the twelve (12) month period prior to such Eligible
Employee’s Separation Date or any clients of such financial advisors; (iii) any
financial advisors who such Eligible Employee, by virtue of his or her position,
knew or should have known to be in discussions with the Company or its
affiliates regarding licensure with the Company or its affiliates; (iv) any
institution with a contract with the Company or its affiliates; (v) any
institution with a contract with the Company or its affiliates during the twelve
(12) month period prior to such Eligible Employee’s Separation Date; or (vi) any
institution who such Eligible Employee, by virtue of his or her position, knew
or should have known to be in discussions with the Company or its affiliates
regarding business relations with the Company or its affiliates.
     (b) During the Restricted Period, regardless of the reason for the
separation and to the extent enforceable under applicable law, each Eligible
Employee may not, directly or indirectly, solicit, seek to hire, or persuade or
induce any employee or consultant of the Company or its affiliates (or any
person who was an employee or consultant of the Company or its affiliates during
the twelve (12) month period prior to such Eligible Employee’s Separation Date)
to discontinue his or her employment or other association with the Company or
its affiliates.
     6.3 Confidentiality. Each Eligible Employee agrees and covenants not to
disclose or use for his or her own benefit, or the benefit of any other person
or entity, any Proprietary Information, unless or until the Proprietary
Information is or becomes known or available to the public other than because of
a breach of this agreement by such Eligible Employee, or such disclosure is or
becomes required by law or valid legal process or is necessary to carry out the
duties of his or her employment, each Eligible Employee shall not disclose or
reveal to any unauthorized person any Proprietary Information relating to one or
more of the Company or its affiliates, and each Eligible Employee confirms that
the Proprietary Information constitutes the exclusive property of one or more of
the Company or its affiliates.

7



--------------------------------------------------------------------------------



 



     6.4 Specific Remedy. Each Eligible Employee acknowledges and agrees that if
he or she commits a material breach of the restrictive covenants in
Sections 6.1, 6.2 or 6.3, the Company shall have the right to have the covenant
specifically enforced through an injunction or otherwise, without any obligation
that the Company post a bond or prove actual damages, by any court having
appropriate jurisdiction on the grounds that any such breach will cause
irreparable injury to the Company, without prejudice to any other rights and
remedies that Company may have for a breach of this Plan, and that money damages
will not provide an adequate remedy to the Company. Each Eligible Employee
further acknowledges and agrees that the restrictive covenants contained in
Section 6.1, 6.2 or 6.3 are intended to protect the Company’s business interests
and goodwill, are fair, do not unreasonably restrict his or her future
employment and business opportunities, and are commensurate with the
arrangements set out in this Plan and with the other terms and conditions of the
Eligible Employee’s employment.
Article 7. Withholding of Taxes; Funding
     7.1 Withholding of Taxes; Taxes. The Company shall be entitled to withhold
from any amounts payable under the Plan all taxes as legally shall be required
(including, without limitation, any United States federal taxes, and any other
state, city, or local taxes). Each Participant shall be solely responsible for
the payment of all taxes that become due as a result of a payment to the
Participant under this Plan.
     7.2 Funding. The Plan shall be funded out of the general assets of the
Company as and when severance benefits are payable under the Plan. All
Participants shall be solely general creditors of the Company.
Article 8. Successors and Assignment
     8.1 Successors to the Company. The Company will require any successor
(whether direct or indirect, by purchase, merger, consolidation, or otherwise)
of all or substantially all of the business and/or assets of the Company or of
any division or subsidiary thereof to expressly assume and agree to perform the
Company’s obligations under the Plan in the same manner and to the same extent
that the Company would be required to perform them if no such succession had
taken place.
     8.2 Assignment by the Participant. Except in the event of death, a
Participant does not have the power to transfer, assign, anticipate, mortgage or
otherwise encumber any rights or any amounts payable under this Plan; nor will
any such rights or amounts payable under this Plan be subject to seizure,
attachment, execution, garnishment or other legal or equitable process, or for
the payment of any debts, judgments, alimony, or separate maintenance, or be
transferable by operation of law in the event of bankruptcy, insolvency, or
otherwise. In the event a Participant attempts to assign, transfer or dispose of
such right, or if an attempt is made to subject such right to such process, such
assignment, transfer or disposition will be null and void.
Article 9. Code Section 409A
     Notwithstanding the other provisions hereof, this Plan is intended to
comply with the requirements of Code Section 409A, to the extent applicable, and
this Plan shall be interpreted to avoid any penalty sanctions under Code
Section 409A. Accordingly, all provisions herein, or

8



--------------------------------------------------------------------------------



 



incorporated by reference, shall be construed and interpreted to comply with
Code Section 409A and, if necessary, any such provision shall be deemed amended
to comply with Code Section 409A and regulations thereunder. If any payment or
benefit cannot be provided or made at the time specified herein without
incurring sanctions under Code Section 409A, then such benefit or payment shall
be provided in full at the earliest time thereafter when such sanctions will not
be imposed. All payments to be made upon a termination of employment under this
Agreement may only be made upon a “separation from service” under Code
Section 409A to the extent required under Code Section 409A. For purposes of
Code Section 409A, each payment made under this Plan shall be treated as a
separate payment. In no event may a Participant, directly or indirectly,
designate the calendar year of payment.
     Reimbursements provided under this Plan, if any, shall be made or provided
in accordance with the requirements of Code Section 409A including, where
applicable, the requirement that (i) any reimbursement is for expenses incurred
during a limited period of time; (ii) the amount of expenses eligible for
reimbursement during a calendar year may not affect the expenses eligible for
reimbursement in any other calendar year; (iii) the reimbursement of an eligible
expense will be made no later than the last day of the calendar year following
the year in which the expense is incurred; and (iv) the right to reimbursement
is not subject to liquidation or exchange for another benefit.
     To the maximum extent permitted under Code Section 409A, the severance
benefits payable under this Plan are intended to comply with the “short-term
deferral exception” under Treas. Reg. §1.409A-1(b)(4), and any remaining amount
is intended to comply with the “separation pay exception” under Treas. Reg.
§1.409A-1(b)(9)(iii); provided, however, any portion of the severance benefits
that are payable under the Plan to a Participant during the six (6) month period
following the Participant’s Separation Date that does not qualify within either
of the foregoing exceptions and constitutes deferred compensation subject to the
requirements of Code Section 409A, then such amount shall hereinafter be
referred to as the “Excess Amount.” If at the time of the Participant’s
separation from service, the Company’s (or any entity required to be aggregated
with the Company under Code Section 409A) stock is publicly-traded on an
established securities market or otherwise and the Participant is a “specified
employee” (as defined in Code Section 409A and determined in the sole discretion
of the Company (or any successor thereto) in accordance with the Company’s (or
any successor thereto) “specified employee” determination policy), then the
Company shall postpone the commencement of the payment of the portion of the
Excess Amount that is payable within the six (6) month period following the
Participant’s Separation Date with the Company (or any successor thereto) for
six (6) months following the Participant’s Separation Date with the Company (or
any successor thereto). The delayed Excess Amount shall be paid in a lump sum to
the Participant within ten (10) days following the date that is six (6) months
following the Participant’s Separation Date with the Company (or any successor
thereto) and any remaining installments shall continue to be paid to the
Participant on their original schedule. If the Participant dies during such six
(6) month period and prior to the payment of the portion of the Excess Amount
that is required to be delayed on account of Code Section 409A, such Excess
Amount shall be paid to the personal representative of the Participant’s
Beneficiary within sixty (60) days after the Participant’s death.

9



--------------------------------------------------------------------------------



 



Article 10. Claims Procedures
     Any request or claim for severance benefits under the Plan shall be deemed
to be filed when a written request is made by the claimant or the claimant’s
authorized representative which is reasonably calculated to bring the claim to
the attention of the Committee.
     The Committee, or its designee, shall advise the claimant or such
claimant’s representative, in writing or in electronic form, of its decision
within ninety (90) days of receipt of the claim for severance benefits under the
Plan, unless special circumstances require an extension of such ninety (90) day
period for not more than an additional ninety (90) days. Where such extension is
necessary, the claimant shall be given written notice of the delay before the
expiration of the initial ninety (90) day period, which notice shall set forth
the reasons for the delay and the date the Committee expects to render its
decision. If the extension is necessary because the claimant has failed to
submit the information necessary to decide the claim, the Committee’s period for
responding to such claim shall be tolled until the date the claimant responds to
the request for additional information. The response shall (i) be in writing or
in electronic form; (ii) be written in a manner calculated to be understood by
the claimant; and (iii) in the case of an adverse benefit determination: (a) set
forth the specific reason(s) for the denial of benefits; (b) contain specific
references to Plan provisions on which the denial is based; (c) describe any
additional material and information, if any, necessary for the claim for
benefits to be perfected, and an explanation of why such material or information
is necessary; and (d) describe the Plan’s review procedures and the time limits
applicable to such procedures, and include a statement of the claimant’s right
to bring a civil action under section 502(a) of ERISA following an adverse
benefit determination on review.
     If the claimant fails to appeal the Committee’s adverse benefit
determination, in writing, within sixty (60) days after its receipt by the
claimant, the Committee’s determination shall become final and conclusive.
     If the claimant appeals the Committee’s adverse benefit determination in a
timely fashion, the Committee shall reexamine all issues relevant to the
original denial of benefits. Any such claimant or his or her duly authorized
representative may review any relevant documents and records, free of charge,
including documents and records that were relied upon in making the benefit
determination, documents submitted, considered or generated in the course of
making the benefit determination (even if such documents were not relied upon in
making the benefit determination), and documents that demonstrate compliance, in
making the benefit determination, with the Plan’s required administrative
processes and safeguards. In addition, the claimant or his duly authorized
representative may submit, in writing, any documents, records, comments or other
information relating to such claim for benefits. In the course of the review,
the Committee shall take into account all comments, documents, records and other
information submitted by the claimant or his duly authorized representative
relating to such claim, regardless of whether it was submitted or considered as
part of the initial benefit determination.
     The Committee shall advise the claimant or such claimant’s representative,
in writing or in electronic form, of its decision within sixty (60) days of
receipt of the written appeal, unless special circumstances require an extension
of such sixty (60) day period for not more than an additional sixty (60) days.
Where such extension is necessary, the claimant shall be given

10



--------------------------------------------------------------------------------



 



written notice of the delay before the expiration of the initial sixty (60) day
period, which notice shall set forth the reasons for the delay and the date the
Committee expects to render its decision. In the event of an adverse benefit
determination on appeal, the Committee shall advise the claimant, in a manner
calculated to be understood by the claimant of: (i) the specific reason(s) for
the adverse benefit determination; (ii) the specific Plan provisions on which
the decision was based; (iii) the claimant’s right to receive, upon request and
free of charge, and reasonable access to, copies of all documents, records and
other information relevant to such claim; and (iv) a statement describing any
voluntary appeals procedures offered by the Plan, the claimant’s right to obtain
information about such procedures, and a statement of the claimant’s right to
bring an action under section 502(a) of ERISA.
     No person may bring an action for any alleged wrongful denial of Plan
benefits in a court of law unless the claims procedures set forth above are
exhausted and a final determination is made by the Committee. If a Participant
or other interested person challenges a decision of the Committee, a review by
the court of law will be limited to the facts, evidence and issues presented to
the Committee during the claims procedure set forth above. Facts and evidence
that become known to the Participant or other interested person after having
exhausted the claims procedure must be brought to the attention of the Committee
for reconsideration of the claims determination. Issues not raised with the
Committee will be deemed waived.
Article 11. Administration
     The Committee will be the plan administrator of the Plan and the named
fiduciary of the Plan for purposes of ERISA. The Committee may, however,
delegate to any person, committee or entity any of its power or duties under the
Plan. The Committee will be the sole judge of the application and interpretation
of the Plan, and will have the discretionary authority to construe the
provisions of the Plan and to resolve disputed issues of fact. The Committee
will have the sole authority to make determinations regarding eligibility for
benefits. The decisions of the Committee in all matters relating to the Plan
that are within the scope of its authority (including, but not limited to,
eligibility for benefits, Plan interpretations, and disputed issues of fact)
will be final and binding on all parties.
Article 12. Miscellaneous
     12.1 Notice of Termination. Any termination for Cause covered by this Plan
shall be communicated by a Notice of Termination. For purposes of the Plan, a
“Notice of Termination” shall mean a written notice which shall indicate the
specific termination provision in the Plan relied upon, and shall set forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of the Participant’s employment under the provision so indicated.
     12.2 Employment Status. Except as may be provided under any other agreement
between a Participant and the Company, the employment of the Participant by the
Company is “at will”, and may be terminated by either the Participant or the
Company at any time, subject to applicable law. Nothing contained herein shall
constitute an employment contract or guarantee of employment or confer any other
rights except as set forth herein.

11



--------------------------------------------------------------------------------



 



     12.3 Other Payments. Except as otherwise provided in this Plan, no
Participant shall be entitled to any cash payments or other severance benefits
under any of the Company’s or any affiliate’s then current severance pay
policies for a termination that is covered by this Plan for the Participant.
     12.4 No Mitigation. Participants shall not be required to mitigate the
amount of any Severance Benefit provided for in this Plan by seeking other
employment or otherwise, nor shall the amount of any Severance Benefit provided
for herein be reduced by any compensation earned by other employment or
otherwise, except if the Participant is re-employed by the Company or an
affiliate, in which case Severance Benefits shall cease.
     12.5 Gender and Number. Except where otherwise indicated by the context,
any masculine term used herein also shall include the feminine; the plural shall
include the singular, and the singular shall include the plural.
     12.6 Amendment or Termination. The Board and the Committee may, in their
sole discretion, amend or terminate the Plan, in whole or in part, at any time
and for any reason or no reason without the consent of Participants. An
amendment to the Plan may not discontinue or change any payments to a
Participant who commenced receiving severance benefits under the Plan prior to
the effective date of the amendment or termination of the Plan. If the Plan is
terminated, no further severance benefits will be payable under the Plan to any
Participant who has not commenced receiving severance benefits under the Plan
prior to the effective date of such termination.
     12.7 Governing Law. To the extent not preempted by the laws of the United
States, this Plan shall be construed and enforced under and be governed in all
respects by the laws of the Commonwealth of Massachusetts, without regard to the
conflict of laws principles thereof.
     12.8 Liability. No member of the Committee and no officer, director or
employee of the Company or any affiliate shall be liable for any inaction with
respect to his or her functions under the Plan unless such action or inaction is
adjudged to be due to gross negligence, willful misconduct or fraud. Further, no
member of the Committee shall be personally liable merely by virtue of any
instrument executed by him or her or on his or her behalf as a member of the
Committee.
     12.9 Indemnification. The Company shall indemnify, to the fullest extent
permitted by law and its Certificate of Incorporation and By-laws (but only to
the extent not covered by insurance) its officers and directors (and any
employee involved in carrying out the functions of the Company under the Plan)
and each member of the Committee against any expenses, including amounts paid in
settlement of a liability, which are reasonably incurred in connection with any
legal action to which such person is a party by reason of his or her duties or
responsibilities with respect to the Plan, except with regard to matters as to
which he or she shall be adjudged in such action to be liable for gross
negligence, willful misconduct or fraud in the performance of his or her duties.
     12.10 Headings. The headings of the Plan are inserted for convenience of
reference only and shall have no effect upon the meaning of provisions hereof.

12



--------------------------------------------------------------------------------



 



     12.11 Incompetency. In the event that the Committee finds that a
Participant is unable to care for his or her affairs because of illness or
accident, then benefits payable hereunder, unless claim has been made therefor
by a duly appointed guardian, committee, or other legal representative, may be
paid in such manner as the Committee shall determine, and the application
thereof shall be a complete discharge of all liability for any payments or
benefits to which such Participant was or would have been otherwise entitled
under the Plan.
     IN WITNESS WHEREOF, the Company has caused this instrument to be executed
this 23rd day of November, 2010.

              LPL FINANCIAL CORPORATION
      By:   /s/ Stephanie L. Brown        Its: Managing Director & General
Counsel  

13